Citation Nr: 1132235	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-27 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for high blood pressure, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hepatitis C, claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a right upper extremity disorder, claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for a left upper extremity disorder, claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for a right lower extremity disorder, claimed as secondary to Agent Orange exposure.

8.  Entitlement to service connection for a left lower extremity disorder, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  

In February 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus, type 2, non-Hodgkin's lymphoma, and types of peripheral neuropathy are included in the list of diseases presumptively associated with exposure to herbicides in Vietnam.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and no evidence shows that he was ever exposed to herbicides while on active duty.

3.  The Veteran's diabetes mellitus, type 2, non-Hodgkin's lymphoma, diabetic neuropathy of the upper and lower extremities, and high blood pressure were first diagnosed many years after his military service, the Veteran has not alleged continuous relevant symptoms since service, and these disabilities have not been linked by any competent medical evidence to service, including Agent Orange exposure, or a period of one year following service.

4.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal as to the Veteran's claim for service connection for hepatitis C is requested.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Non-Hodgkin's lymphoma was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  The Veteran's right upper extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  The Veteran's left upper extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

6.  The Veteran's right lower extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

7.  The Veteran's left lower extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

8.  The criteria for withdrawal of an appeal by the appellant of the claim for service connection for hepatitis C have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in August and October 2007.  These letters informed the Veteran of the type of evidence to submit to substantiate his claims in that the letter requested that the Veteran submit the dates and places of any treatment at a military facility or Department of Veterans Affairs since his discharge from active service and any reports from private physicians.  These letters informed the Veteran of his and VA's respective duties in obtaining evidence, and asked him to submit information so that VA could request records of private treatment and to submit copies of such treatment if he had such in his possession.  These letters also indicated the manner in which the Veteran could establish his exposure to herbicides in service.  The content and timing of the August and October 2007 letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice can result to the Veteran due to the lack of notice regarding assignment of effective dates and disability ratings because, as the Board is denying his claims, any questions as to these downstream elements are rendered moot.

Service treatment records and personnel records are associated with the claims file, as are VA treatment records and reports from VA treatment providers.  The Veteran has not requested that VA assist him in obtaining any additional private medical records.  As has also been demonstrated more fully below, since the Board has determined that the Veteran has not been shown capable of distinguishing Agent Orange from any other chemical substance, has not alleged relevant symptoms since service (his statements place the onset of all relevant symptoms many years after service), and no medical care provider has opined that any of his claimed disabilities are the result of Agent Orange exposure, the Board finds that the event of exposure as alleged by the Veteran or in-service onset of relevant disease or injury has not been established, and thus, there is no obligation to provide the Veteran with a VA examination and opinion as to whether his claimed disabilities are related to service, either as a result of Agent Orange exposure, or otherwise.  See 38 C.F.R. § 3.159(c)(4)(B) and (C) (2010).

The Board thus finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has also not claimed that VA has failed to comply with the notice requirements of the VCAA.


II.  Service Connection Claims for Disabilities other than Hepatitis C

The Veteran contends that his diabetes mellitus, type 2, hypertension, and non-Hodgkin's lymphoma are the result of his in-service exposure to Agent Orange while using this substance as a defoliant in the process of carrying out some of his duties at the Naval Air Station (NAS) in Olathe, Kansas over the period of November 1968 to March 1970.  More particularly, he claims that on several occasions, he was given a chemical described to him as Agent Orange or a synonym for Agent Orange, and he thereafter used this chemical to defoliate certain areas at the Olathe, Kansas NAS.  He contends that his numbness and tingling sensation in the upper extremities is related to the treatment for his cancer and that the same symptoms in his lower extremities are secondary to the treatment for his diabetes.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus, diseases of the nervous system, malignant tumors, and cardiovascular disease, will be presumed to have been incurred in service if they are manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  Since high blood pressure is not on the list, service connection for this disability may not be established on a presumptive basis based on exposure to Agent Orange.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the claims for service connection for diabetes mellitus, type 2, non-Hodgkin's lymphoma and peripheral neuropathy of the upper and lower extremities, the Board finds that the record does not show that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam era.  In fact, the Veteran has never claimed that he actually stepped foot in Vietnam while serving in the United States Navy.  Therefore, the Board finds that presumptions relating to exposure to Agent Orange found at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 are not applicable to the current appeal.  Accordingly, the Board will next consider whether he is entitled to service connection for diabetes mellitus, type II, non-Hodgkin's lymphoma, high blood pressure, and peripheral neuropathy of the upper and lower extremities based on the one year presumptive provisions found in 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. §§ 3.307, 3.309, or on a direct basis.  See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994).

In this regard, the service treatment and personnel records do in fact document the Veteran's service at the NAS in Olathe, Kansas over the period of November 1968 to March 1970, and that his claim of periodically being requested to defoliate areas around the base are consistent with the military occupational specialty noted on the Veteran's DD Form 214.

Service treatment records reveal no relevant complaints or treatment (a heart murmur was noted at the time of service separation, but high blood pressure was not), and the Veteran has acknowledged that this is the case, noting that all of his claimed disabilities developed long after his discharge from service in February 1972.  

VA treatment records for the period of May 2004 to April 2009 document diagnoses of diabetes, non-Hodgkin's lymphoma, hypertension, and arthralgias/lower extremity radiculopathy.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude there is sufficient evidence of a current disability with respect to all of the Veteran's claimed disabilities.  Such disabilities are also documented in the Veteran's Social Security Administration records, which include additional VA treatment records dated as early as May 2003 and as recent as March 2010.  

In the Veteran's original claim in May 2007, the Veteran reported that his diabetes/hypertension began in May 2003, and that his non-Hodgkin's lymphoma began in December 2006.  In a statement dated in April 2009, the Veteran maintained that his diabetes, non-Hodgkin's lymphoma, and hypertension resulted from his exposure to Agent Orange.  He maintained that he had numbness and tingling in his hands as a result of the treatment for his cancer, and numbness and tingling in his lower extremities as a result of the treatment for his diabetes.  

In June 2009, the Veteran submitted statements from family members noting an overall decrease in the Veteran's physical stamina in recent years.

At the Veteran's hearing before the Board, the Veteran reiterated his belief that he had been given Agent Orange to use as a defoliant while stationed at the NAS at Olathe, Kansas.  

In summary, the record reflects that the first post-service diagnosis of all of the claimed disabilities occurred many years after service, and the Veteran does not contend otherwise.  Furthermore, the record is negative for objective evidence of the Veteran's actual exposure to herbicides while on active duty and, while the claimant is considered competent and credible to report on the fact that he used a chemical agent of some kind to defoliate certain areas around the NAS at Olathe, Kansas while stationed at this facility, he is not competent to report that this substance was Agent Orange or another herbicide because this finding takes special testing and training which he has not shown that he had.  Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, supra.  Accordingly, entitlement to service connection for diabetes mellitus, type II, non-Hodgkin's lymphoma, peripheral or diabetic neuropathy and hypertension must be denied despite the fact that the Veteran credibly testified to the removal of weeds and brush while stationed in Olathe, Kansas.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology for diabetes mellitus, type II, hypertension, non-Hodgkin's lymphoma, and peripheral neuropathy of the upper and lower extremities, under 38 C.F.R. § 3.303(b), the Board finds the length of time between the Veteran's separation from active duty in 1972 and first being diagnosed with these conditions or symptoms arguably associated with these disabilities many years later, to be compelling evidence against finding continuity.  Put another way, the significant gap between the Veteran's discharge from active duty in 1972 and the first evidence of disability weighs heavily against his claims for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

In this regard, the Board acknowledges that the Veteran and his representative are competent to give evidence about what they see and the claimant is also competent to give evidence about what he feels; for example, the claimant is competent to report that he had problems with tingling in his hands and feet since undergoing treatment for his cancer and/or diabetes.  See Buchanan, supra; Charles, supra.  However, upon review of the claims folder, the Board finds that any assertion that he had any of these problems since service is not supported by the record.  Such a claim is contrary to what is found on the separation examination, and the Veteran himself does not assert that his tingling sensation was present in service and continued from the time of his discharge.  In these circumstances, the Board gives more credence to the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for many years following his separation from of active duty.  Therefore, entitlement to service connection diabetes mellitus, type II, high blood pressure, non-Hodgkin's lymphoma, and any disorders of the upper and lower extremities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As to service connection for diabetes mellitus, type II, high blood pressure, non-Hodgkin's lymphoma, and disorders of the upper and lower extremities based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between any of these disorders and an established injury, disease, or event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's claim that his diabetes mellitus, type II, and non-Hodgkin's lymphoma are related to Agent Orange exposure, and that his numbness and tingling in the upper extremities is secondary to his cancer and that his numbness and tingling in the lower extremities is secondary to his diabetes, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features and therefore the presence and cause of the disorders is a determination "medical in nature" and not capable of lay observation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain, supra, at 127.  Therefore, since laypersons are not capable of opining on matters requiring such medical knowledge, the Board finds the Veteran's opinions regarding the etiology of these disabilities is not competent.  Routen, supra; Bostain, supra.  The Board also finds that the lay statements as to a nexus are outweighed by the record as outlined above.

As to service connection for diabetes mellitus, type II, hypertension, non-Hodgkin's lymphoma, and peripheral neuropathy of the upper and lower extremities based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board finds that they are of no help to the Veteran in establishing his claims because the record does not demonstrate that any of the disabilities were manifested within one year following service.  As the Veteran's diabetes mellitus, type 2, and non-Hodgkin's lymphoma are not service-connected disabilities the Veteran's claim for service connection for upper extremities neuropathy as secondary to treatment for non-Hodgkin's lymphoma and diabetic neuropathy of the lower extremities as secondary to service-connected disability under 38 C.F.R. § 3.310 (2010) must also fail.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for diabetes mellitus, type 2, high blood pressure, non-Hodgkin's lymphoma, and upper and lower extremity disorders, including as a result of herbicide exposure, on a direct, secondary, and presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Hepatitis C

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to the claim for service connection for hepatitis C and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for high blood pressure is denied.  

Entitlement to service connection for non-Hodgkin's lymphoma is denied.  

Entitlement to service connection for a right upper extremity disorder is denied.  

Entitlement to service connection for a left upper extremity disorder is denied.  

Entitlement to service connection for a right lower extremity disorder is denied.  

Entitlement to service connection for a left lower extremity disorder is denied.  

Entitlement to service connection for hepatitis C is dismissed.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


